Citation Nr: 0430121	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-12 492A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for a major depressive disorder.

2.  Entitlement to an increased rating for postoperative 
residuals of a left orchiectomy, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions.  An April 1998 rating decision 
continued the 10 percent evaluation for the residuals of a 
left orchiectomy.  The veteran filed a notice of disagreement 
(NOD) with that decision in July 1998.  After a December 4, 
1998, hearing on this claim before the RO, a December 7, 
1998, supplemental statement of the case (SSOC) continued the 
10 percent rating.

An October 1999 rating decision granted the veteran's claim 
for service connection for a depressive disorder, secondary 
to his left orchiectomy residuals, with an evaluation of 10 
percent disabling.  He filed his NOD with this decision in 
January 2000.  After a June 2000 hearing on this claim before 
the RO, a July 2000 Hearing Officer Decision and SSOC 
increased the evaluation of this disorder to 30 percent 
disabling.  Subsequently, a March 2002 rating decision and 
SSOC increased this evaluation to 50 percent.  The same 
retroactive effective date was assigned for each of the 
ratings.

Subsequent SSOCs addressed both claims-including, most 
recently, a July 2003 SSOC that continued the 10 percent 
evaluation for the left orchiectomy residuals and the 50 
percent evaluation for the major depressive disorder.

The veteran testified at a September 2004 hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board will decide the claim for an initial rating higher 
than 50 percent for the depressive disorder.  Whereas, 
unfortunately, the claim for an increased rating 
for residuals of the left orchiectomy must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part regarding this claim.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a higher initial rating for his 
depressive disorder, advised of whose responsibility - his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  The veteran's depressive disorder is manifested primarily 
by some disturbances in mood and difficulty in establishing 
and maintaining effective relationships.

3.  The depressive disorder does not, overall, result in 
deficiencies in most areas such as judgment, thinking, or 
mood.  The VA examinations and VA outpatient treatment 
(VAOPT) records reflect that the veteran has never shown 
suicidal ideation, obsessional rituals that interfere with 
his routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
or spatial disorientation or neglect of personal appearance 
and hygiene.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the depressive disorder. 38 U.S.C.A. §§  1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his current claims.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not decided the claim before that date.  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply 
VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  VA 
had not "decided" the veteran's claim for a higher initial 
rating for his depressive disorder prior to November 9, 2000 
because it had yet to issue its April 2000 statement of the 
case (SOC) or multiple SSOCs.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 115, 119 (2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's April 1998 and April 1999 
rating decisions took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  But 
according to Pelegrini II, as interpreted by GC, the fact 
that the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Although the RO did not provide 
VCAA notification prior to its rating decision, it did so in 
its May 2001 and May 2003 letters to the veteran.  VA thus 
complied with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's May 2001 
VCAA letter focused on the claim for a higher initial rating 
for the depressive disorder, and specifically identified this 
issue as the one involved in the veteran's claim.  The letter 
explained respective responsibilities of the RO and the 
veteran in obtaining evidence in support of this claim, what 
the evidence would have to show to establish his entitlement 
to service connection for this disorder, the type of 
information or evidence still needed from him.  The letter 
also asked the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," and to send the evidence needed as soon as possible.  
The May 2003 letter explained the application of the duties 
to notify and assist to both the depressive disorder claim 
and the left orchiectomy residuals claim.  Moreover, the 
letter explained that to establish entitlement to increased 
compensation for these claims, the evidence would have to 
show an increase in severity of these disabilities.  The 
letter also described the type of evidence still needed from 
the veteran and again asked him to inform the RO of any 
additional information or evidence he wanted it to get and to 
send any evidence as soon as possible.


Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any information or evidence in his possession 
pertaining to his claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  In addition, the veteran 
received June 2001 and June 1999 VA examinations regarding 
his depressive disorder claim.  There is no indication that 
any private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to a Higher Initial Rating for the Major 
Depressive Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran was granted service connection for his depressive 
disorder in an October 1999 rating decision and assigned a 10 
percent rating for this disorder.  He appealed this rating 
and continued to appeal even as it was increased to 
30 percent and, then, in a March 2002 SSOC and rating 
decision, to 50 percent effective November 3, 1998, the date 
his claim was filed.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Thus, he timely appealed his initial rating and the 
Board must consider his possible entitlement to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Under the general rating formula for the evaluation of mental 
disorders, a major depressive disorder will be rated as 
follows under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9440:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent.

At a July 1999 VA examination, the veteran attributed his 
anxiety, low self esteem, and regret, to his sexual 
dysfunction.  The examiner found the veteran to be alert with 
conventional appearance, and no unusual mannerisms or 
behavior.  The examiner described the veteran as friendly and 
cooperative with normal speech and communication and 
appropriate affect.  His mood was moderately depressed and he 
was preoccupied with his long history of sexual dysfunction 
and an inability to have his own children.  There was no 
disturbance of mental stream, thought, or perception.  His 
memory and concentration were intact, and there was no 
cognitive deficit or suicidal or homicidal ideation.  His 
intellect was average and his insight and judgment were 
intact.  The examiner judged the veteran to be financially 
competent.  The examiner diagnosed the veteran with a 
depressive disorder, with a Global Assessment of Functioning 
(GAF) score of 80.  There was no history of occupational 
impairment.  The examiner described the veteran as socially 
withdrawn outside of his family and stated that he harbors 
feelings of depression, low self esteem, related to his 
inability to have his own biological decision.

At his June 2000 RO hearing, the veteran noted his wife's 
cancer treatment, and that she was almost helpless without 
him (p. 5).  As to his daily activities, the veteran stated 
that he walks the dog and tries to get away from her and does 
not want her to see him when he is depressed over this (p. 
7).  He noted that he retired from his job as a truck driver 
at age 55 due to a heart disorder (pp. 7-8).  He stated that 
he had no social life of any kind (p. 10).  He also indicated 
that he took care of the shopping, cleaning, laundry, making 
the bed, and other household chores, and that his main goal 
was to make his wife comfortable (pp. 10-11).  He noted that 
the psychiatrist he was seeing recommended possible 
psychiatric treatment in the future (p. 11).  He noted 
occasional contact with his stepchildren (p. 12).  He also 
stated that he did not sleep well, and that to pass the time 
he stares at the television (p. 15).  He indicated that he 
believed his disability was getting worse (p. 17).  

Similarly, at his September 2004 hearing before the 
undersigned VLJ of the Board, the veteran noted his 
retirement and inability to work due to his heart attack (pp. 
4, 11), his lack of social interaction, minimal family 
contact, extensive television watching (p. 5), and lack of 
travel (pp. 6-7).  The veteran and his representative also 
indicated that, after he recovered from his heart attack, the 
veteran's depression kept him from working (p. 11).

VAOPT records from April 2000 note the veteran's depression 
due to his wife's illness.

At a June 2001 VA examination, the veteran indicated that his 
wife had died.  He was being treated for depression at the VA 
clinic and taking fluoxetine for it.  He complained of 
chronic depression, was sad, had lost motivation, brooded 
over his perceived failures, and had problems sleeping.  He 
indicated that he was more socially isolated since his wife's 
death, with virtually no social relationships.

The veteran's appearance was appropriate, his attitude was 
cooperative, and his mood and affect were depressed.  His 
speech, perception, and thought were normal.  His thought 
content was characterized by depression-generating ideation.  
He denied suicidal or homicidal ideations.  He was oriented 
and his short- and 
long-term memory was present.  His concentration was impaired 
and his capacity for abstraction extended to problems, which 
were easy to abstract, but he became concrete on more 
difficult issues.  He showed judgment, impulse control, 
and insight.

The examiner diagnosed the veteran with recurrent major 
depression.  His GAF was 45, based on the severity of his 
longstanding depression.  The examiner stated that the 
veteran was competent to manage his funds.  

A June 2002 letter from a private physician, Dr. "S," 
stated he had been treating the veteran for a heart disorder 
for several years.  Dr. S noted that the veteran suffered 
from impotence, and that he could not take Viagra due to his 
heart disorder.  Dr. S also stated that the veteran had 
developed depression and anxiety due to his impotence and 
long standing sexual dysfunction.  

October 2002 VAOPT records indicate that the veteran reported 
some down mood and decreased interests at times, and that he 
keeps to himself.  There were no mania or psychoses.  He 
wanted to stay on his current medications, including Prozac.  
His sleep, appetite, and energy/motivation were good.  He was 
awake and oriented to time, place, and person, there was no 
apparent distress, he was cooperative with good eye contact, 
ad no abnormal movements.  He was goal-directed and there was 
no flight of ideas or looseness of associations.  He denied 
suicidal or homicidal ideations, or plans to harm himself or 
others.  He had a single episode of manic depressive disorder 
(mdd) without psychotic features due to bereavement.  He was 
stable with some down mood, but not manic or psychotic at 
that time.  He agreed to an increase in Prozac at this time.  
He stated that he had friends and a supportive family and did 
not want the physician to speak with them.  

In December 2002, the veteran looked improved in affect and 
was smiling more.  He stated that he was going to Florida for 
the winter and at his stepson's invitation.  He was oriented 
to time, place, and person and his mood, sleep, appetite, and 
energy/motivation were good.  He was cooperative with good 
eye contact, no abnormal movements, had a normal rate and 
tone of speech, was goal directed with no flights of ideas or 
loose associations, and denied suicidal or homicidal 
ideations or plan to harm himself or others.  In June 2003, 
he had similarly positive mental status examination results, 
and a GAF score of 65.

In a June 2003 letter, the veteran noted that the loss of his 
testicle had changed his life completely, causing sexual 
dysfunction and an inability to have children.  He also noted 
his inability to socialize with women since his wife's death, 
and consequent mood swings, and feelings of not being wanted 
or needed by anyone.  He concluded:  "Because of this I'm 
turning into a recluse.  My close family ties have diminished 
because of my problems."

The above evidence shows the current 50 percent evaluation is 
appropriate for the extent of the veteran's mental impairment 
due to his major depressive disorder.  He does not have 
deficiencies in most of the areas required for a higher, 70 
percent evaluation.  His July 1999 VA examination, June 2001 
VA examination, and VAOPT records all reflect non-deficient 
thinking and intact judgment.  The veteran also indicated 
that he had left work due to his heart disorder, although he 
also attributed his subsequent unemployment to his 
depression.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (VA must be able to distinguish, with medical 
evidence, between the functional impairment that is 
attributable to a service-connected disability from that 
which is not-but, instead, is due to factors unrelated to 
military service).  The veteran's coronary artery disease 
with hypertension is not service connected, so the social and 
industrial impairment that he has as a result of it cannot, 
in turn, be used as a basis for increasing the rating for his 
depressive disorder.  To the extent that the veteran's 
depression has prevented him from returning to work 
notwithstanding his cardiovascular problems, that, in and of 
itself is not enough to warrant a 70, as opposed to 50, 
percent rating, as occupational impairment is a criterion in 
both of these categories.

Also bear mind the veteran is receiving special monthly 
compensation (SMC) on account of the anatomical loss of a 
creative organ following his left orchiectomy (i.e., testicle 
removal).  So, while this circumstance is indeed unfortunate, 
he is at least being compensated for it already.  He did show 
some deficiencies in family relationships and moods, but 
these were by and large not due to symptoms listed in the 70 
percent evaluation.  For example, the VA examinations and 
VAOPT records all reflected the absence of suicidal ideation, 
flights of ideas or loose associations, obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  In fact, his speech was 
said to be normal and his appearance was said to be 
conventional or appropriate at both VA examinations.  His 
spatial and other orientation were intact at the VA 
examinations and during treatment as reflected in the VAOPTs.  
In addition, he was said to be competent to manage his funds 
at both VA examinations, thus showing his ability to function 
independently.  As to his difficulty in adapting to stressful 
circumstances, he did show difficulty in adapting to the 
terminal illness of his wife of 35 years, but he even 
demonstrated the ability to overcome these difficulties, 
as he indicated at the hearing that he was taking care of the 
household chores and doing everything he could to make his 
wife comfortable.

The veteran did show deficiency in mood at his June 2001 
examination, but this, itself, is not enough to warrant a 70 
percent evaluation, as the other relevant deficiencies in the 
70 percent evaluation - judgment and thinking - were present 
and normal, and he also showed normal speech, perception, 
orientation, impulse control, and insight at that time.  
Also, while his ability to maintain social and family 
relationships was impaired, even he in his June 2003 letter 
stated that his close family ties had "diminished" because 
of his disorder.  Under DC 9434, an "inability" to 
establish and maintain relationships is one of the criteria 
for the 70 percent evaluation and "difficulty" in doing so 
is a criterion for the 50 percent evaluation.  His use of the 
word "diminished" indicates that even in the context of 
this criterion, the 50 percent evaluation is more 
appropriate.

In addition, the veteran's GAF was 80 at the July 1999 VA 
examination, 45 at the June 2001 VA examination, and 65 in 
June 2003.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF of 61 to 70 is indicative of only some 
mild symptoms (e.g., a depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF of 71 to 80 
indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

While the veteran's GAF of 45 at the June 2001 VA examination 
was indicative of some of the deficiencies that would warrant 
a 70 percent evaluation, as noted above the other 
deficiencies were not present, and his GAF scores both before 
and after this period reflected that he was a fairly well 
functioning individual - albeit with some notable social 
concerns, etc., contemplated by his current 50 percent 
rating.

In sum, the veteran has not had most of the deficiencies or 
symptoms that would warrant a 70 percent evaluation for any 
time period since he was granted service connection for his 
depressive disorder effective November 3, 1998.  The current 
50 percent evaluation is therefore appropriate and a higher 
rating is not warranted.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his depressive disorder, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 50 percent for 
the major depressive disorder is denied.


REMAND

The veteran had varicocele of the left testicle at the time 
of his enlistment, a disorder that was found to have been 
aggravated by service in an April 1956 rating decision that 
granted service connection with a 0 percent evaluation.  
After he underwent an orchiectomy (removal of the left 
testicle), a December 1969 rating increased the evaluation of 
this disorder to 10 percent, effective August 1969.  He was 
also at that time found entitled to special monthly 
compensation (SMC) on account of the anatomical loss of a 
creative organ, a finding that was confirmed in an October 
2002 rating decision not at issue in this appeal.

The diagnostic code under which this disorder was rated, 
38 C.F.R. § 7524, Diagnostic Code (DC) 7524, was amended in 
1994.  See 59 Fed Reg. 46338 (September 8, 1994), codified at 
38 C.F.R. § 4.115b, DC 7524.  While the prior version of the 
regulation provided for a 10 percent evaluation where one 
testicle had been removed, the current version provides for a 
0 percent evaluation in the case of removal of one testicle.  
The veteran filed his current claim in March 1997, when the 
current regulation was already in effect.  However, his 10 
percent rating for this disorder is protected under 38 C.F.R. 
§ 3.951 (2004).  Under this regulation, a change in the 
rating schedule cannot reduce the rating for a disability 
unless medical evidence establishes that the disability has 
actually improved and, in any event, prohibits reduction of 
an evaluation below a level at which a disability has been 
rated for 20 or more years in unless fraud is shown.  
38 C.F.R. § 3.951(a),(b) (2004).  The veteran's left 
orchiectomy residuals have been rated as 10 percent disabling 
for far more than 20 years, and there is no evidence they 
have improved or that there has been any fraud on his part or 
anyone else's for that matter.

Both the old and new version of the regulation provide for a 
higher evaluation in cases of service-connected removal of 
one testis "with the absence or nonfunctioning of the other 
testis unrelated to service."  Under the current version of 
the regulation, in effect at the time the veteran filed his 
increased rating claim, the higher evaluation is 30 percent.  

"The function of the testicle is to produce sperm and the 
male hormone testosterone."  The Johns Hopkins Medical 
Institutions, James Buchanan Brady Urological Institute, 
Testicular Cancer, Testicles: Function, Anatomy, at 
http://urology.jhu.edu/testis/cancer.php?var=anatomy.php.  
Thus, a nonfunctioning testicle or testis would be one that 
does not produce normal amounts of sperm or testosterone.

The November 1997 VA examination and January 1998 addendum, 
the veteran's testimony at the December 1998 RO hearing, and 
the VAOPT records, including lab tests, discuss the veteran's 
ability to ejaculate and achieve penetration, his 
prostatitis, his impotence, hematuria, hematospermia, urgency 
and frequency in urination, and similar matters, but none of 
the medical records indicate whether his remaining testicle 
produces normal amounts of sperm or testosterone, and no 
tests have been performed to make this important 
determination.  Although he has indicated that he was unable 
to have children with his wife (who had previously conceived 
three children with her first husband), it is impossible 
based on the evidence of record to determine whether this 
inability was due to the nonfunctioning of the veteran's 
testicle, i.e., an inability to produce normal amounts of 
sperm.  Consequently, this claim must be remanded.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claim for an increased rating for 
residuals of his left orchiectomy.

2.  Then schedule the veteran for a VA 
genitourinary examination to determine 
whether his remaining testicle (the right 
one) is nonfunctioning.  The claims 
folder must be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether he 
or she considers the veteran's remaining, 
right testicle nonfunctioning.  In 
rendering this opinion, the examiner 
should consider whether this remaining 
testicle produces normal amounts of sperm 
and testosterone.  If the examiner 
considers other factors in determining 
whether the testicle is nonfunctioning, 
or defines "nonfunctioning" differently 
than indicated above, he should explain 
his reasons for doing so.  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran and his representative a SSOC 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



